Citation Nr: 0929705	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-21 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 
and from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  A videoconference hearing was held 
before the undersigned Veterans Law Judge in January 2008.  


FINDING OF FACT

The Veteran's current hemorrhoids had their onset in service.  


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show treatment for hemorrhoids in 
September 1981.  At that time, the Veteran reported that they 
had come and gone for 2 years.  The Veteran complained of 
hemorrhoids on VA examinations in March 1984 and April 2008, 
but hemorrhoids were not found on either examination.  On VA 
examination in May 2009, a small internal hemorrhoid was 
found.  The Veteran reported a history of hemorrhoids ongoing 
since service.  When the examiner reviewed the Veteran's 
claims folder, he noted the treatment shown in September 1981 
and the notation of hemorrhoids for 2 years at that time.  
The examiner thought that the Veteran had not been in service 
2 years beforehand, and so he felt that hemorrhoids had 
existed before service and were not aggravated by service.  
However, the first indication of hemorrhoids was during 
service in September 1981.  And even if the Veteran had 
suffered from hemorrhoids for two years at that time, the 
onset would have been in September 1979 during his first 
period of service.  From the 2009 examiner's reasoning, it 
appears that he would have concluded that the Veteran's 
current hemorrhoids had their onset in service if he had 
realized that the first indication of hemorrhoids was in 
service.  Hemorrhoids were shown during service and are shown 
at present, and the Veteran has given a credible history of 
continuity of symptomatology.  Accordingly, service 
connection for hemorrhoids is granted.  


ORDER

Service connection for hemorrhoids is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


